FILED
                             NOT FOR PUBLICATION                            FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10276

                Plaintiff - Appellee,            D.C. No. 4:11-cr-02568-JGZ

  v.
                                                 MEMORANDUM *
RAYMUNDO GAVINO-MARISCAL,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Gordon J. Quist, District Judge, Presiding **

                            Submitted February 11, 2013 ***

Before:         FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Raymundo Gavino-Mariscal appeals from the district court’s judgment and

challenges his guilty-plea conviction and 120-month sentence for conspiracy to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          *
              *
             The Honorable Gordon J. Quist, Senior United States District Judge
for the Western District of Michigan, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
possess with intent to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(i); and 846; and conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii)(II); and 846. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Gavino-Mariscal’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Gavino-Mariscal the opportunity to file a pro

se supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Gavino-Mariscal has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                   12-10276